Citation Nr: 9918379	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
tonsillectomy residuals.

(The issue of entitlement to service connection for a 
disability manifested by teeth grinding, due to service-
connected low back strain, is the subject of a separate 
appellate decision promulgated simultaneously with this 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an increased (compensable) 
evaluation for tonsillectomy residuals is the subject of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied by 
the RO by means of a rating decision rendered in September 
1975.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not appeal within 
the statutory time period therefor.

2.  The evidence received subsequent to September 1975, with 
regard to the veteran's claim for service connection for 
bilateral pes planus, is not new.

3.  Low back strain is manifested primarily by limitation of 
forward flexion, and by tenderness on extreme backward 
extension, lateroflexion, and rotation.  Neither severe 
lumbosacral impairment, lumbar spine ankylosis, nor severe 
limitation of lumbar spine motion is shown.



CONCLUSIONS OF LAW

1.  The RO's unappealed September 1975 rating decision, 
wherein service connection for bilateral pes planus was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's September 
1975 rating decision, wherein service connection for 
bilateral pes planus was denied, does not serve to reopen the 
veteran's claim for service connection for that disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for an increased rating for low back strain 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Entitlement to Service Connection for 
Bilateral Pes Planus

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the reopening of disallowed claims and the revision of 
prior final determinations, insofar as the evidence is 
reviewed as to whether the criteria for the reopening of 
claims are satisfied.  Jones v. Brown, 7 Vet. App. 134 
(1994); see also Gobber v. Derwinski, 2 Vet. App. 470 (1992).  


Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7105 (West 1991).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).


The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for bilateral pes 
planus was denied by the RO by means of a rating decision 
promulgated in September 1975.  The RO determined, based on a 
review of evidence that included the veteran's service 
medical records and the report of a July 1975 VA examination, 
that bilateral pes planus had been manifested prior to 
service, and had not been aggravated by such service.  The 
veteran was notified of this decision, and of appellate 
rights and procedures, in a letter dated October 6, 1975.  
There is no showing in the claims file that he indicated 
timely disagreement with that decision, which is, 
accordingly, final.  38 U.S.C.A. § 7105 (West 1991).

The evidence received subsequent to September 1975 consists 
primarily of clinical records pertaining to medical problems 
other than bilateral pes planus.  The only evidence received 
by VA that pertains to a foot problem is a photocopy of an 
undated newspaper or magazine column wherein readers have 
submitted questions to a "Dr. Paul G. Donohue."  One such 
question concerns a heel injury.  While this evidence is new, 
in the sense that it was not previously associated with the 
veteran's claims folder, it is not "new" as that term was 
utilized by the Court in Colvin; that is, it presents no new 
information applicable to the veteran's claim.  Likewise, the 
statements submitted by the veteran, in support of his 
request that his claim be reopened, are not new, inasmuch as 
he merely describes his current foot complaints.  The fact 
that he had a current bilateral foot problem was of record 
when the RO denied his claim in September 1975. 


In brief, the evidence received by VA since the RO's 
unappealed September 1975 rating decision is not new and 
material, and does not serve to reopen the veteran's claim 
for service connection for bilateral pes planus.  It 
therefore follows that the question of whether this claim is 
well grounded is immaterial, and need not be addressed.

II.  Entitlement to an Increased Rating for Low Back Strain

With regard to the veteran's claim for an increased rating 
for low back strain, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him with regard to 
this claim has been satisfied pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection for a disability classified as low back 
strain was granted by the RO by means of a rating decision 
rendered in September 1975, following review of evidence that 
included the veteran's service medical records and the report 
of a July 1975 VA examination.  The RO noted that low back 
disability was indicated both at service separation and at VA 
examination, and that service connection was accordingly 
warranted.  A noncompensable rating was assigned, and 
remained in effect until a rating action of February 1995, 
wherein the RO increased that rating to 20 percent, effective 
as of October 24, 1994, the date of receipt by VA of the 
veteran's application for increased compensation.  This 
appeal ensued.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 

Disabilities, 38 C.F.R. Part 4 (1998).  Under the applicable 
rating criteria, the 20 percent evaluation currently in 
effect contemplates the presence of muscle spasm on extreme 
forward bending, or loss of lateral spine motion in the 
standing position (Diagnostic Code 5295); or moderate 
limitation of lumbar spine motion (Diagnostic Code 5292).  A 
rating greater than 20 percent is appropriate for low back 
impairment that is productive of severe impairment 
(Diagnostic Code 5295), severe limitation of lumbar spine 
motion (Diagnostic Code 5292), or favorable lumbar spine 
ankylosis (Diagnostic Code 5289).

The criteria for an increased rating are not met.  The record 
of the most recent clinical evaluation of the veteran's low 
back disability, which is the report of the VA examination 
conducted in February 1995, shows that he complained at that 
time of "[f]requent low back pain, aggravated with weather 
changes, lifting, bending, stooping, sitting in excess of one 
hour and standing-ambulation in excess of one half hour but 
not with coughing or sneezing.  Stiffness of lower back with 
intermittent bilateral lumbar muscle spasms."  On 
examination, however, it was noted that there were no 
postural abnormalities or fixed deformities, and that the 
back musculature was "normal."  Forward flexion was only 
limited to 60 degrees (as compared to full or normal flexion 
of 95 degrees) without pain.  In addition, backward 
extension, left and right lateroflexion, and left and right 
rotation, were each described by the examiner as follows:  
"Remainder of range of motion in lumbosacral spine is normal 
with tenderness on extreme motion in lumbosacral spine."  
Neither this report, nor any other medical record that 
describes the current status of the veteran's service-
connected low back strain, shows that this disability is 
productive of severe impairment or lumbosacral ankylosis, or 
that the limitation of lumbosacral motion exhibited by him is 
of such a nature as could be classified as severe; to the 
contrary, it must be emphasized that he was able to 
accomplish "normal" lumbosacral motion for almost all 
movement attempted.  While it is noted that there was 
tenderness on "extreme motion," such tenderness, even when 
considered in conjunction with the limited forward flexion 
shown, does not constitute severe impairment or severe 
limitation of motion.



Finally, the Board notes that the Court has held that 
evaluations of orthopedic disability require consideration of 
functional impairment; see DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40 and 4.45 (1998).  In the 
instant case, however, notwithstanding the veteran's 
assertions, as shown on the February 1995 examination report, 
that he experiences what could be classified as significant 
functional impairment, the examination report does not 
indicate the presence of functional impairment that is not 
adequately compensated by the current 20 percent rating.  As 
noted above, he has full range of lumbar spine motion for 
almost all movement attempted, with tenderness only on 
"extreme" motion.  It must also be noted that the provisions 
of 38 C.F.R. § 4.40 (1998) require that functional impairment 
be supported by adequate pathology; the February 1995 VA 
examination report does not indicate that there were any 
pathological findings deemed to represent functional 
impairment; to the contrary, the report shows that there were 
no postural abnormalities or fixed deformities, and that 
there was normal back musculature. 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected low back 
strain.  That claim, accordingly, fails.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for bilateral pes planus, and the 
benefits sought with regard to that claim remain denied.  An 
increased rating for low back strain is denied.



REMAND

As indicated above, a claim for a compensable evaluation for 
tonsillectomy residuals has been developed for appellate 
consideration.  The Board is of the opinion that further 
development must be accomplished with regard to this claim 
prior to the undertaking of further appellate review.

In particular, it is noted that the diagnostic criteria under 
which the severity of tonsillectomy residuals is ascertained 
were revised during the pendency of the veteran's appeal.  
See 38 C.F.R. § 4.97, Diagnostic Code 6520.  The statement of 
the case furnished the veteran as to this claim (which was 
the supplemental statement of the case issued in September 
1997), references the criteria that took effect on October 7, 
1996; the veteran, however, had filed his claim, and the RO 
had denied it, prior to that date.  Accordingly, the 
diagnostic criteria that were in effect prior to October 7, 
1996, must also be considered by the RO.  See Karnas v. 
Brown, 6 Vet. App. 101 (1993), and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

This claim is therefore REMANDED for the following action:

The RO is to review the veteran's claim 
for a compensable evaluation for 
tonsillectomy residuals under the 
diagnostic criteria (Diagnostic Code 
6520) that were in effect prior to 
October 7, 1996.  If the decision as to 
that question remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, which should set 
forth the regulations in effect prior to 
October 7, 1996.  The veteran and his 
representative should thereafter be 
accorded a reasonable period of time 
within which to respond.  The claim 
should then be 

returned to the Board for further review, 
in coordination with any actions taken by 
the Alexandria, Louisiana, VA Medical 
Center's MAS division, with regard to a 
possible claim for Class III outpatient 
dental treatment.  

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of these claims 
should be made.

(NOTE:  The issue of entitlement to service connection for a 
disability manifested by teeth grinding, due to service-
connected low back strain, is the subject of a separate 
appellate decision promulgated simultaneously with this 
decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

